      Case 2:20-cv-02078-TLN-DB Document 10 Filed 12/02/20 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROGELIO MAY RUIZ,                                    No. 2:20-cv-2078 TLN DB P
12                        Plaintiff,
13            v.                                           FINDINGS AND RECOMMENDATIONS
14    D. WOODFILL, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se. In a complaint filed October 19, 2020,

18   plaintiff seeks relief pursuant to 42 U.S.C. § 1983. This proceeding was referred to this court by

19   Local Rule 302 pursuant to 28 U.S.C. § 636(b)(1). Before the court is plaintiff’s complaint for

20   screening and plaintiff’s motion to proceed in forma pauperis. For the reasons set forth below,

21   this court finds plaintiff fails to meet the standards to proceed in forma pauperis and recommends

22   this action be dismissed if plaintiff fails to pay the filing fee.

23                                     IN FORMA PAUPERIS STATUTE

24           The Prison Litigation Reform Act of 1995 (“PLRA”) permits a federal court to authorize

25   the commencement and prosecution of any suit without prepayment of fees by a person who

26   submits an affidavit indicating that the person is unable to pay such fees. However,

27                   [i]n no event shall a prisoner bring a civil action or appeal a judgment
                     in a civil action or proceeding under this section if the prisoner has,
28                   on 3 or more prior occasions, while incarcerated or detained in any
                                                          1
      Case 2:20-cv-02078-TLN-DB Document 10 Filed 12/02/20 Page 2 of 4


 1                  facility, brought an action or appeal in a court of the United States
                    that was dismissed on the grounds that it is frivolous, malicious, or
 2                  fails to state a claim upon which relief may be granted, unless the
                    prisoner is under imminent danger of serious physical injury.
 3

 4   28 U.S.C. § 1915(g).

 5          This “three strikes rule” was part of “a variety of reforms designed to filter out the bad

 6   claims [filed by prisoners] and facilitate consideration of the good.” Coleman v. Tollefson, 575

 7   U.S. 532 (2015) (quoting Jones v. Bock, 549 U.S. 199, 204 (2007)). If a prisoner has “three

 8   strikes” under § 1915(g), the prisoner is barred from proceeding in forma pauperis unless he

 9   meets the exception for imminent danger of serious physical injury. See Andrews v. Cervantes,

10   493 F.3d 1047, 1052 (9th Cir. 2007). To meet this exception, the complaint of a “three-strikes”

11   prisoner must plausibly allege that the prisoner was faced with imminent danger of serious

12   physical injury at the time his complaint was filed. See Williams v. Paramo, 775 F.3d 1182, 1189

13   (9th Cir. 2015); Andrews, 493 F.3d at 1055.

14                          HAS PLAINTIFF ACCRUED THREE STRIKES?

15          Plaintiff has pursued a number of actions in this court. In one, Chief Judge Mueller

16   recently held that plaintiff accrued three strikes prior to filing the complaint in that case. See

17   Ruiz v. Woodfill, E.D. Cal. No. 2:20-cv-0205 KJM AC P (Orders filed Mar. 11, 2020 (ECF No.

18   8) and July 8, 2020 (ECF No. 17).) The cases held to be strikes are: (1) Ruiz v. McGuire, S.D.

19   Cal. No. 3:16-cv-0388 AJB BLM (complaint dismissed with leave to amend for failure to state a

20   claim; case dismissed on May 9, 2016, for failure to file an amended complaint); (2) Ruiz v.

21   Curry, E.D. Cal. No. 1:17-cv-1454 DAD SAB (case dismissed for failure to state a claim on May

22   30, 2018); and (3) Ruiz v. Curry, 9th Cir. No. 19-16456 (appeal dismissed as frivolous on

23   November 22, 2019).

24          Each of these cases was dismissed prior to the filing of the complaint in the present case

25   as well. Accordingly, plaintiff accrued three strikes prior to filing this case and may not proceed

26   unless he can show he was “under imminent danger of serious physical injury” at the time he filed

27   his complaint. 28 U.S.C. § 1915(g).

28   ////
                                                         2
      Case 2:20-cv-02078-TLN-DB Document 10 Filed 12/02/20 Page 3 of 4


 1                    IMMINENT DANGER OF SERIOUS PHYSICAL INJURY
 2           The availability of the imminent danger exception turns on the conditions a prisoner faced
 3   at the time the complaint was filed, not at some earlier or later time. See Andrews, 493 F.3d at
 4   1053. “[A]ssertions of imminent danger of less obviously injurious practices may be rejected as
 5   overly speculative or fanciful.” Id. at 1057 n.11. Imminent danger of serious physical injury
 6   must be a real, present threat, not merely speculative or hypothetical. To meet his burden under §
 7   1915(g), an inmate must provide “specific fact allegations of ongoing serious physical injury, or a
 8   pattern of misconduct evidencing the likelihood of imminent serious physical injury.” Martin v.
 9   Shelton, 319 F.3d 1048, 1050 (8th Cir. 2003). “Vague and utterly conclusory assertions” of harm
10   are insufficient. White v. Colorado, 157 F.3d 1226, 1231-32 (10th Cir. 1998). That is, the
11   “imminent danger” exception is available “for genuine emergencies,” where “time is pressing”
12   and “a threat . . . is real and proximate.” Lewis v. Sullivan, 279 F.3d 526, 531 (7th Cir. 2002).
13           In the present case, plaintiff alleges that in September 2020 defendants used excessive
14   force while transporting him, causing plaintiff serious injuries. He further alleges defendant
15   Shearer retaliated against him for filing a grievance and defendant Makena lost some of his
16   personal property.
17           Plaintiff makes no allegation of imminent danger of serious physical injury at the time he
18   filed his complaint. See Andrews, 493 F.3d at 1051-52 (noting § 1915(g)’s exception for IFP
19   complaints which “make[ ] a plausible allegation that the prisoner faced ‘imminent danger of
20   serious physical injury’ at the time of filing.”). Therefore, he does not establish an exception to
21   the three-strikes rule of § 1915(g).
22           Accordingly, IT IS HEREBY RECOMMENDED that:
23           1. Plaintiff’s application to proceed in forma pauperis (ECF No. 2) be denied; and
24           2. Plaintiff be ordered to pay the $400 filing fee within fourteen days from the date of any
25   order adopting these findings and recommendations and be warned that failure to do so will result
26   in the dismissal of this action.
27           These findings and recommendations are submitted to the United States District Judge
28   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after
                                                        3
      Case 2:20-cv-02078-TLN-DB Document 10 Filed 12/02/20 Page 4 of 4


 1   being served with these findings and recommendations, plaintiff may file written objections with
 2   the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings and
 3   Recommendations.” Failure to file objections within the specified time may waive the right to
 4   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez
 5   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 6   Dated: December 2, 2020
 7

 8

 9

10

11

12

13

14

15   DLB:9
     DLB1/prisoner-civil rights/ruiz2078.scrn 3 strikes fr
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                             4
